IN THE UNITED STATES DISTRICT COURT

im

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,

Plaintiffs,
vs.

)
)
)
)
)
RICHARD OTHELL VAUGHAN, )
)
)
)

Defendant.

 

? Case No. 3:19-cr-00120-SLG-DMS-1

iM NOTICE OF APPEARANCE AND CONSENT TO ELECTRONIC SERVICE
COMES NOW the Green Law Offices, LLC and Harold Green, Esq. and

enters appearance as attorneys of record for defendant, Richard Othell Vaughan, and

requests that all future documents and pleadings in the above-captioned case be

Telephone: (907) 276-2733

served, or forwarded electronically to hwgreen@msn.com upon:

Harold Green, Esq.
Green Law Offices, LLC

P.O. Box 111312 * Anchorage, AK 99511-1312

=
=
om]
3
g
3
3
S
3
Oo
ey
7
o
S
ha
S
=
<
&
Q
=
|
5
Z
=
°
=
z
=]
=
o
2
oO

17 P.O. Box 111312
Anchorage, AK 99511-1312
18 email: hwgreen@msn.com
Telephone: 276-2733
19 DATED at Anchorage, Alaska on this 24th day of October, 2019.
20 Green Law Offices, LLC

i Attorneys for defendant Richard Vaughan.
. = By:/s/Harold Green, ABA#8206027

P.O. Box. L312

7 Anchorage, AK 99511-1312

3 email: hwgreen@msn.com

(907) 276-2733

 

4 CERTIFICATE OF SERVICE:
On 10/24/19 a copy of this document was
3 served by electronic filing upon AUSA Kyle Reardon
222 W. 7th Ave,#9, Rm. 253, Anchorage, AK 99513
%6 /s/Harold Green

 

 

Case 3:19-cr-00120-SLG-DMS Document 25 Filed 10/24/19 Page 1 of 1
